Citation Nr: 1109835	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  00-24 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to September 26, 2001, for the award of special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

E.M. Evans



INTRODUCTION

The Veteran had active service from July 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to special monthly compensation based on the need for regular aid and attendance effective from September 26, 2001.

This matter was previously before the Board in October 2005 and May 2010 when it was remanded for further development.  All necessary development has been accomplished and the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance was granted in a March 2004 rating decision.  

2.  A November 1999 decision denied entitlement to special monthly compensation based on a need of aid and attendance.  The appellant did not appeal.

3.  No new claim, either formal or informal of entitlement to special monthly compensation based on the need for regular aid and attendance was filed before September 26, 2001.  



CONCLUSION OF LAW

The criteria for an effective date earlier than September 26, 2001, for the award of entitlement to special monthly compensation based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.350, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as entitlement to special monthly compensation based on the need for regular aid and attendance has been granted, and an effective date have been assigned the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The file contains the Veteran's original application for compensation benefits, service treatment records, correspondence, and VA and private treatment reports that are relevant to the issue before the Board.  Neither the Veteran nor her attorney has indicated that there are any outstanding documents to be associated with the file that would be relevant to the claim.  Hence, VA has fulfilled its duty to assist the appellant with respect to this claim.

Governing Law and Regulations

The Board has reviewed all the evidence in the Veteran's claims files, which includes her written contentions, service treatment records, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The assignment of effective dates for compensation is generally governed by 38 U.S.C.A. § 5110, and 38 C.F.R. § 3.400.  As it relates to claims for special monthly compensation based on aid and attendance, the assignment of an effective date is treated as an increased rating claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400. 

The general rule with respect to an effective date for increased compensation is that the effective date "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Importantly, an exception to the rule outlined in 38 C.F.R. § 3.400 applies to increased rating claims.  Under circumstances, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period prior to VA receipt of the claim, the increase is effective as of the date the increase is "factually ascertainable."  If the increase in disability occurred more than one-year prior to VA receipt of the claim then the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of the increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-2 (2007).  

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis

In a November 1999 rating decision VA denied entitlement to special monthly compensation based on a claimed need for aid and attendance.  That rating decision also found that the appellant was competent to handle her affairs.  The Veteran was provided a copy of that rating decision and notice of her right to appeal.  She did not appeal.  Hence, the November 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002). 

In a March 2004 rating decision the Veteran was granted entitlement to special monthly compensation based on aid and attendance.  The RO assigned an effective date of September 26, 2001, the date of a claim filed on her behalf.  

The Veteran contends that she is entitled to an earlier effective date for the grant of special monthly compensation based on the need for regular aid and attendance because the effective date should follow the effective date assigned her service-connected posttraumatic stress disorder.  The Veteran contends that her special monthly compensation is "merely an increase" in her PTSD disability and therefore the effective date should follow that date.  The Veteran, through her attorney, further claims that because of her posttraumatic stress disorder, she was unable to manage her own affairs, and unable to understand the consequences of her actions.  Hence, she did not appeal the original November 1999 decision denying her entitlement to special monthly compensation based on the need for regular aid and attendance.  This is an equitable argument, not one based in law.  This Board has absolutely no statutory authority to provide equitable relief.  38 U.S.C.A. § 503 (West 2002).

More importantly, the representative has not challenged the November 1999 rating decision which found the appellant to be competent.  Indeed, given the finality of the November 1999 rating decision, a challenge requires argument that the November 1999 finding of competency was clearly and unmistakably erroneous.  In the absence of any such pleading, the Board cannot disturb the final nature of the November 1999 rating decision.  38 U.S.C.A. § 7105; cf. Rudd v. Nicholson, 20 Vet.App. 296, 299 (2006).

The Board acknowledges that the RO in the December 2009 supplemental statement of the case found that the Veteran's attorney alleged that there was clear and unmistakable error with the April 2009 supplemental statement of the case.  The attorney argued that the April 2009 supplemental statement of the case did not consider all the evidence of record, although specific evidence was not stated.  The RO found that there was no clearly and unmistakable error in the supplemental statement of the case, and that there was no evidence of any pertinent claim prior to September 26, 2001.

Significantly, the representative in December 2010 admitted that the Veteran is not claiming that there was a clear and unmistakable error.  Rather the representative argues that the outcome of this claim is governed by 38 C.F.R. § 3.401(a)(3).  The Board finds that this argument is meritless.

Determining a regulation's plain meaning requires examining the specific language at issue and the overall structure of the regulation.  In this respect, the very terms of 38 C.F.R. § 3.401(a)(3) make clear that they pertain to a situation where the spouse of a service connected veteran is in need of aid and attendance.  They do not pertain to a situation where a veteran herself is in need of aid and attendance.  In this regard, the plain language title of the regulation is "Spouse, additional compensation for aid and attendance."  Further, the regulation specifically provides that, "when an award of disability compensation based on an original or reopened claim is effective for a period prior to date of receipt of the claim additional disability compensation payable to a Veteran by reason of the veteran's spouse's need for aid and attendance shall also be awarded for any part of the award's retroactive period for which the spouse's entitlement to aid and attendance is established."  38 C.F.R. § 3.401(a)(3).

In this case, neither in 2001 nor earlier was there any allegation whatsoever that the Veteran's spouse was in need of aid and attendance.  Thus the provisions of 38 C.F.R. § 3.401(a)(3) have absolutely no bearing whatsoever on this appeal.

There is no evidence that either the Veteran, or an agent working on her behalf filed a new claim of entitlement to aid and attendance prior to September 26, 2001.  Moreover, there is no evidence showing that entitlement to aid and attendance first arose within one year of that date, the Board finds that entitlement to an effective date earlier than September 26, 2001 is not warranted.  

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date prior to September 26, 2001, for the award of special monthly compensation based on aid and attendance is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


